                Case 2:18-cv-01753-TSZ Document 25 Filed 01/04/21 Page 1 of 1




 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7     FUNKO, LLC,

                              Plaintiff,
 8
                                                        C18-1753 TSZ
           v.
 9
                                                        MINUTE ORDER
       LOOT CRATE, INC.,
10
                              Defendant.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)     By Minute Order entered August 13, 2019, docket no. 22, the Court stayed
14 this matter pursuant to 11 U.S.C. § 362. Having reviewed the parties’ Joint Status
   Report, docket no. 24, indicating that Chapter 11 proceedings in the District of Delaware
15 Bankruptcy Court involving defendant Loot Crate, Inc. are ongoing, the Court DIRECTS
   the parties to file a Joint Status Report within fourteen (14) days of the conclusion of the
16 bankruptcy matter or by June 30, 2021, whichever occurs earlier.
            (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
17
     record.
18          Dated this 4th day of January, 2021.
19
                                                       William M. McCool
20                                                     Clerk

21                                                     s/Gail Glass
                                                       Deputy Clerk
22

23

     MINUTE ORDER - 1
